Citation Nr: 1111427	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-12 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had service with the Army Reserve National Guard from May 1980 until May 2002.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The veteran is service-connected for a psychiatric disability, including dysthymia, with anxiety features, with a 50 percent disability rating; and a lumbar spine disability, including lumbar myositis, with degenerative disc disease, claimed as osteoarthritis, with a 40 percent disability rating.  

2.  The veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the establishment of TDIU, due to service-connected dysthymia and lumbar spine disability, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



[Continued on the next page]  
Merits of the Claim
 
The Veteran essentially contends that his service-connected disabilities have made him unable to secure and follow substantially gainful employment. 

The relevant law provides that a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009). 

In considering whether TDIU shall be awarded, marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(b). 

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of Appeals for Veterans Claims indicated that the Board cannot deny the Veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work. 

The Veteran's combined service-connected disabilities were evaluated as 70 percent disabling, following the grant of a 50 percent disability rating in a November 2008 rating decision, which effectuated an October 2008 Board decision.  As the Veteran currently has at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more, he meets the minimum schedular criteria for eligibility to be considered for TDIU under the provisions of 38 C.F.R. § 4.16(a). 

In his November 2004 claim for TDIU, the Veteran claimed that he was totally and permanently disabled from working to the degree that he was released from his work area due to the interrelation of his nervous and physical condition.

A January 2005 general VA examination recommended that the Veteran not push, pull, lift heavy weights, stand for a prolonged time, sit for a prolonged time, walk for a prolonged time, or bend or rotate repetitively.  The examiner found the Veteran able to obtain, perform, and secure a job requiring light, semi-sedentary and/or sedentary duty work, not requiring the previously mentioned activities.

A January 2005 spine VA examination found the Veteran to need special accommodation to fulfill job duties, but the examiner believed that he could still function, with some job modification and ergonomics.  The examiner found the Veteran not able to lift more than 20 pounds, perform repetitive bending, or perform prolonged standing of more than one hour without interruption.

A February 2005 VA examination noted that the Veteran reported that he had been working for UPR Security Force since 1991 and that he had never been suspended from his job.  The Veteran reported that other than his hospitalization for his psychiatric disability, he had not lost his present employment. The examiner noted that the Veteran had been having more trouble this past year with his work performance and that the Veteran has been able to maintain his job even though he had been diagnosed with a mental disorder since 1991 and that the Veteran reported that he had never been suspended from his job or given a bad evaluation.  The examiner found the Veteran to have maintained moderately severe-to-average functioning socially.

An October 12, 2005 VA outpatient treatment record noted that the Veteran was working at that time, and that it was difficult for him to come to VA.  

An April 2006 letter, from J.I.V.R., noted that the writer had known the Veteran for several years, including as his supervisor.  J.I.V.R. reported that following the Veteran's return from the Persian Gulf, he had very little control and was an explosive character; he started having continuous conflicts with his coworkers and supervisors.  The Veteran also had open heart surgery and was unable to work productively, due to his shortness of breath.  J.I.V.R. found that the Veteran was not fit to continue to perform his job as a security officer, since his temperament was not the best for interacting with the public or students and his depression sometimes caused him to not want to talk to others.  J.I.V.R. recommended that the Veteran be retired and submitted for treatment for his various conditions.

A VA Form 21-4192, filled out by the Veteran's former employer, noted that the Veteran's last day of employment was March 31, 2007 and that the Veteran was receiving retirement benefits. 

An October 2007 Internal Medicine Evaluation, by Dr. K.V.S.S., found the Veteran to have a poor prognosis and noted him to have lumbar radiculopathy, neuropathy, PVD and coronary artery disease, which made him unable to sustain walking, standing, sitting, kneeling, bending, stepping, pushing, crawling, grasping, lifting, carrying, balancing or rising.

An October 2007 Psychiatric Evaluation, by A.F.P., M.D., found the Veteran to have major depressive disorder with psychotic features, with a GAF of 50.  The examiner found that based on the Veteran's overall clinical presentation and the chronicity of his conditions, his mental condition prognosis was poor.

A November 2007 psychiatric review technique, from Z.M., Ph.D., found the Veteran to have major depression and restrictions on his independent and adequate functioning.  The examiner found him to be depressed and show psychomotor retardation, restricted affect, and slow speech.  The examiner found the activities of daily living to be greatly affected, as was memory and concentration.  The examiner found him unable to handle complex instructions, though simple instructions could be handled, and that he was unable to sustain the concentration to persist at tasks and complete a normal work week. 

A July 2010 private medical record, by Dr. A.F.P, reported that the Veteran was not capable of performing any work in a permanent form due to the intensity of his physical and psychiatric symptoms, though he did not specify which of the Veteran's physical symptoms were considered.

Although none of the evidence of record specifically finds that the Veteran is unable to work solely due to his service-connected psychiatric and lumbar disabilities, several records indicate that the Veteran is generally unable to work due, in very significant part, from serious symptoms resulting from his service-connected disabilities.  

The January 2005 general VA examination found him able to work, with physical restrictions, in a light, semi-sedentary and/or sedentary duty work.  The January 2005 spine VA examination made similar findings.  The record also indicates that the Veteran was working for part of the appeal period, until March 31, 2007.

However, the evidence also demonstrates that the Veteran had difficulty with his work during that time.  The April 2006 letter, from J.I.V.R., noted that the Veteran had difficulty due to his psychiatric symptoms and shortness of breath.

Later medical evidence also showed that the Veteran's general physical condition indicated a poor prognosis, as indicated by the October 2007 Internal Medicine Evaluation, by Dr. K.V.S.S.; the October 2007 Psychiatric Evaluation, by A.F.P., M.D., made a similar finding regarding his mental condition.  

Subsequent medical records, also found the Veteran to have psychological symptoms that would inhibit the ability to work, such as the November 2007 psychiatric review technique, from Z.M., Ph.D., and the July 2010 private medical record, by Dr. A.F.P., which noted impairment due to both physical and psychiatric symptoms.  

The Board finds that the foregoing evidence demonstrates that the Veteran has several physical work constrictions, due to his service-connected lumbar spine disability, as well as difficulties psychologically due to his service-connected psychiatric disability.  Overall, the medical and lay evidence of record indicates that the Veteran suffers from some serious symptoms related to his service-connected disabilities, which keep him from obtaining substantially gainful employment.  In view of the fact that the Veteran otherwise meets the schedular criteria under 38 C.F.R. § 4.16(a), the Board finds that the evidence of record is at least at equipoise, so the benefit of the doubt rule applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for TDIU is granted.  


ORDER

Entitlement to a total disability rating based on individual unemployability due to his service-connected disabilities (TDIU) is granted.  


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


